          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 1 of 14




                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

_______________________________________________

IN RE:

BABY FOOD MARKETING, SALES PRACTICES                                  MDL No. 2997
AND PRODUCTION LIABILITY LITIGATION

_______________________________________________

  PLAINTIFFS MELANIE SHEPARD’S, CIARA VARGAS’, TISHA VALDEZ’S AND
   GWYNDALINE QUARLES’S RESPONSE IN OPPOSITION TO THE ALBANO
        PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO THE
      EASTERN DISTRICT OF NEW YORK PURSUANT TO 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407 and Rule 6.2(a) of the Rule of Procedure of the Judicial Panel

on Multidistrict Litigation, Plaintiffs Melanie Shepard, Ciara Vargas, Tisha Valdez and

Gwyndaline Quarles in the case titled Shepard v. Gerber Products Company, No.: 2:21-cv-01977-

CCC-MF (D.N.J.) opposes the motion filed by the Albano Plaintiffs to transfer this case to the

Eastern District of New York for coordination of pretrial proceedings.

       As set forth in detail herein, the so-called “Related Actions” are only loosely related—the

only connection is that the defendants are all manufacturers of baby food and were the subject of

an investigation by the U.S. House of Representatives Subcommittee on Economic and Consumer

Policy concerning the presence of heavy metals in their products. Beyond that, the Related Actions

have virtually nothing in common. Each of the defendants separately manufactured its products at

its own facilities, using its own recipes, quality control procedures as well as its own suppliers and

sources of ingredients. Each manufacturer independently marketed and advertised its own products

especially making its own decisions on product labeling. None of the Related Actions allege that

any of the defendants acted jointly or in concert with each other in any respect. Rather, all the

defendants have in common is that they were all subject to a governmental investigation into heavy
          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 2 of 14




metals in baby foods, with respect to which they were each asked to produce product test results

and other documentation, and a few of the plaintiffs brought baby food from more than one of the

defendants. But given the lack of any common conduct, any purported efficiencies created by an

industry-wide MDL would be outweighed by the need to fully develop the case against each of the

defendants individually, including highly individualized discovery. Moreover, Gerber itself has

taken the position that venue is appropriate in New Jersey and, accordingly, the cases pending

against Gerber in New Jersey should be consolidated and remain in New Jersey, and transfer to

any other district under 28 U.S.C. § 1406(a) would be improper. 1 However, to the extent the Panel

opts to consolidate pursuant to 28 U.S.C. § 1406(a), it should do so only on a defendant specific

basis – e.g., sending all Gerber cases to Judge Cecchi in the District Court of New Jersey. For

these reasons, and those set forth below, the Motion to Transfer and Consolidate should be denied.

                                         BACKGROUND

       A. The Gerber Cases

           Gerber Products Company (“Gerber”), was one of six baby food manufactures 2 that

       were the subject of an investigation and recently published report by the U.S. House of

       Representatives’ Subcommittee on Economic and Consumer Policy. 3 With respect to




1
  See Gerber’s Memorandum of Law and Declaration of Georgian M. De La Pena in Opposition to Plaintiff
Jessica Moore’s Cross-Motion to Transfer All Gerber Claims to the Eastern District of Virginia that was
filed in Jessica Moore v. Gerber Products Company (d/b/a Nestlé Nutrition, Nestlé Infant Nutrition, or
Nestlé Nutrition North America), District of New Jersey, 2:21-cv-02516-CCC-MF (Dkt. No. 18), on April
5, 2021, attached hereto as collectively Exhibit “A”.
2
  The others are: Campbell Soup and its subsidiary Plum Organic , Beech-Nut Nutrition Corporation, Hain
Celestial Group, , North Caste Partners (d/b/a Spout Foods, Inc.), Nurture, Inc., and Walmart, Inc.
3
 U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report,
“Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury (Feb.
4, 2021) (hereinafter, the “Report”).


                                                  2
            Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 3 of 14




          Gerber, the Report found that testing revealed the presence of toxic heavy metals in its

          baby food. 4




          Concerned that their children may have been exposed to unsafe levels of heavy metals due

to prolonged consumption of Gerber baby foods, Plaintiffs filed suit in the United States District

Court for the District of New Jersey on February 5, 2021. This case was the first-filed action

against Gerber concerning the baby food issue. Six other suits were subsequently filed against

Gerber in the same District: Moore v. Gerber Products Company, Inc. 2:21-cv-02516 (“Moore”),

filed on February 12, 2021; Cantor et al. v. Gerber Products Company, Inc., 21-cv-3402

(“Cantor”), filed on February 24, 2021; Pierre-Louis v. Gerber Products Company, Inc., 2:21-cv-

04791 (“Pierre-Louis”), filed on March 11, 2021; Fondacaro, et al. v. Gerber Products Company,

Inc., 2:21-cv-05032 (“Fondacaro”), filed on March 12, 2021; Martin, et al. v. Gerber Products

Company, Inc., 2:21-cv-05846 (“Martin”), filed on March 19, 2021; Henry, et al. v. Gerber

Products Company, Inc., 2:21-cv-05864 (“Henry”), filed on March 19, 2021. All of these cases

have been assigned to the Honorable Claire C. Cecchi.. All of these complaints do not name any

defendants other than Gerber None of these complaints allege or rely on any testing other than



4
    Id.
5
    Id.


                                                 3
              Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 4 of 14




testing performed on products manufactured by Gerber. In all of these cases, the allegations against

Gerber are limited to the parts of the Report that relate to it.

         Because all of the Gerber cases filed in New Jersey are related to each other, Plaintiffs

Shepard, Vargas, Valdez and Quarles filed a motion to consolidate all of the cases. The motion to

consolidate is pending.

         Five other cases have been filed against Gerber (naming Gerber as the sole defendant)

outside of the District of New Jersey Gerber has advised the undersigned counsel that it intends

to move for transfer of these cases pursuant to Rule 1401 to District of New Jersey..

         B. The Related Actions

         As of this date, more than 66 cases have been filed against the defendants in more than 14

different jurisdictions, yet the cases against each of the defendants (with the exceptions of Wal-

Mart) have gravitated towards their home jurisdictions. Thus, approximately 13 of 16 cases

against Beech-Nut are pending in the U.S. District Court for the Northern District of New York,

the jurisdiction within which it maintains its headquarters. Likewise, with approximately six of

eight cases against Hain on file in the Eastern District of New York, the jurisdiction where Hain

is headquartered, the U.S. District Court for the Eastern District of New York has the greatest

concentration of Hain cases. Four of the nine cases filed solely against Plum were filed in the

District of New Jersey, where Plum’s Parent company, Campbells is headquartered. And, as

noted,. six of the twelve cases filed solely against Gerber were filed in the District of New Jersey,

where Gerber still maintains and operates its Medical Science and Regulatory Unit related to baby

foods,   6
             and a motion to consolidate is pending.



6
  See Gerber’s Memorandum of Law and Declaration of Georgian M. De La Pena in Opposition to Plaintiff
Jessica Moore’s Cross-Motion to Transfer All Gerber Claims to the Eastern District of Virginia that was
filed in Jessica Moore v. Gerber Products Company (d/b/a Nestlé Nutrition, Nestlé Infant Nutrition, or


                                                   4
          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 5 of 14




                                       LEGAL ARGUMENT

        The Albana Plaintiffs seek consolidation based primarily on the fact that the defendants are

all in the same industry, were included in the congressional report and have complaints filed

against them which make similar claims and allegations against them. Nonetheless, prior attempts

to transfer and consolidate cases based merely on the fact that the defendants are in the same

industry and the plaintiffs’ claims are similar have been rejected by the Panel. See, e.g., In re

COVID-19 Bus. Interruption Prot. Ins. Litig., 482 F. Supp. 3d 1360, 1362 (J.P.M.D.L. 2020)

(finding “industry-wide centralization will not serve the convenience of the parties and witnesses

or further the just and efficient conduct of this litigation”).

        As with Covid-19, the MDL proposed here would raise “significant managerial and

efficiency concerns.” As there, the transferee court here would have to establish a structure to

manage the six defendants and potentially more if additional defendants such as suppliers are

named. The court will be required to identify common issues to manage the discovery that are

likely to differ from manufacturer to manufacturer as well as supplier to supplier. “Managing the

litigation would be an ambitious undertaking for any jurist and implementing a pretrial structure

that yields efficiencies will take time.” In re COVID-19, 482 F. Supp. 3d at 1363. Moreover, the

proposed consolidation involves very few common questions of fact, which are outweighed by the

substantial convenience and efficiency challenges posed by managing a litigation involving an

entire industry with many different suppliers of ingredients across the manufacturers. Therefore,

the motion to transfer and consolidate all of the actions should be denied.

        A. Transfer of all cases involving all defendants to one court will greatly
            inconvenience the parties to the Gerber cases and not create any efficiencies.



Nestlé Nutrition North America), District of New Jersey, 2:21-cv-02516-CCC-MF (Dkt. No. 18), on April
5, 2021, attached hereto as collectively Exhibit “A”.


                                                    5
            Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 6 of 14




          It is difficult to imagine how transfer of the six cases pending against Gerber in New Jersey

to the Eastern District of New York will do anything but inconvenience the parties. The Gerber

litigation is centered in New Jersey where it was located during the majority of the time relevant

to the claims asserted in the cases pending against Gerber and where it operated and conducted

business, including key labeling decisions, related to its baby food products. According to Gerber,

while the company completed its transition to relocate on December 31, 2019 to Arlington,

Virginia, “the majority of its New Jersey workforce decided to remain in New Jersey rather than

relocate to Virginia.” See Exhibit “A” at 5. As such, “Gerber employees continue to work from

New Jersey.” Id. In addition, certain former employees who possess information relevant to the

claims alleged in the pending cases against Gerber, but who no longer work for the company

following the relocation, remain in New Jersey. Id. These individuals include former employees

from Gerber’s marketing department who possess information regarding the labeling, advertising

and marketing of Gerber’s baby food products. Id. Therefore, the documents and fact witnesses

are also located in New Jersey. Neither Gerber, Plaintiffs Shepard ,Vargas, Valdez and Quarles

nor any of the other New Jersey plaintiffs have any connection to the Eastern District of New

York. 7

          The discovery in these cases will be directed solely at Gerber and its suppliers and no other

baby food manufacturers. The testing will be limited to Gerber products only. The damage model



7
  Upon information and belief, Gerber will file Rule 1401 motions to transfer the cases filed against outside
the District of New Jersey to the District of New Jersey. This is another reason why transfer and
centralization of the Gerber cases is unnecessary. See In re Gerber Probiotic Prods. Mktg. & Sales Practices
Litig., 899 F. Supp. 2d 1378 , 1380 (J.P.M.L. 2012) ("where a reasonable prospect exists that resolution of
Section 1404 motions could eliminate the multidistrict character of a litigation, transfer under Section 1404
is preferable to centralization”).



                                                     6
          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 7 of 14




will be limited to Gerber products and may differ from the models used to determine damages in

other cases against other defendants. There are simply no pre-trial efficiencies to be gained by

consolidating Gerber with the other baby food manufacturers in one court.

       On the other hand, grouping the cases by defendant in each of their home jurisdictions or

where they conduct(ed) significant business, a process that is already underway, is likely to provide

efficiencies and should be considered prior to a Rule 1407 transfer. See, e.g., In re Best Buy Co.,

Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376 , 1378 (J.P.M.L. 2011)

(“centralization under Section 1407 should be the last solution after considered review of all other

options”). Manufacturer-specific MDLs, if needed, would create numerous efficiencies. The

consolidated actions, each centered around a single defendant, will each share common discovery

and pretrial practice. Centralization of actions against the same manufacturer will eliminate

inconsistent trial rulings related to that defendant and repetitive depositions of duplicative

document discovery related to single defendant will be avoided. Leadership structures can be

approved by the judge in each of the home courts, while cases against each defendant in foreign

courts can either be transferred pursuant to a Rule 1401 motion or stayed, eliminating the risk of

competing leadership structures.

       The Albana Plaintiffs are unable to explain how consolidation of all the actions against all

the defendants in one forum will lead to any efficiencies including the reduction in discovery when

each of the defendants will still be subject to full discovery. To the contrary, lumping all six

defendants into one forum to conduct discovery will result in discovery taking much longer than

defendant by defendant discovery in the home forums. In addition, despite the Albana Plaintiffs’

bald argument to the contrary, the defendants’ conduct and misrepresentations are not common to

each other. Each one of defendants made their own products, had their own suppliers, tested their




                                                 7
          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 8 of 14




own products, and the levels of heavy metals detected in these products vary. Further, it remains

unclear how “damages can all be considered one time rather than numerous times” merely because

the defendants have all been transferred to one jurisdiction. With nothing other than conclusory

statements about efficiencies to be gained, the Albana Plaintiffs proposed MDL consolidating all

actions against multiple defendants into one forum should be rejected.

           B. The District of New Jersey is the most appropriate jurisdiction for the Gerber
              cases.

       Plaintiffs Shepard, Vargas, Valdez and Quarles do not dispute that the Eastern District of

New York is an appropriate venue for the Hain cases. However, the proper jurisdiction for the

Gerber cases is the District of New Jersey. Six cases filed solely against Gerber have been filed

there while only one has been filed in the Eastern District of New York. As stated supra, Gerber’s

documents and witnesses will be located in New Jersey. In addition, it is believed that Gerber will

be seeking to transfer all cases filed outside of the District of New Jersey to New Jersey pursuant

to Rule 1401 motions Furthermore, Gerber has already taken the position that venue is appropriate

in New Jersey and, accordingly, the cases pending against Gerber in New Jersey should be

consolidated and remain in New Jersey, and transfer to any other district under 28 U.S.C. § 1406(a)

would be improper. See Exhibit “A”.

       Moreover, Judges in the District of New Jersey have substantial experience presiding over

complex litigation. This is a pivotal factor in the Panel’s transfer analysis. See, e.g., In re Janus

Mutual Funds Inv. Litig., 310 F. Supp. 2d 1359, 1361 (J.P.M.L. 2004) (“we have searched for a

transferee district with the capacity and experience to steer this litigation on a prudent course.”).

The Panel has repeatedly recognized that the District of New Jersey has sufficient resources to

handle complex cases and is geographically convenient. In re Zimmer Durom Hip Cup Products

Liab. Litig., 717 F. Supp. 2d 1376, 1378 (J.P.M.L. 2010); In re Tropicana Orange Juice Marketing



                                                 8
          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 9 of 14




and Sales Practices Litig., 867 F. Supp. 2d 1341 (J.P.M.L. 2012); In re Vytorin/Zetia Marketing,

Sales Practice and Products Liab. Litig., 543 F. Supp. 2d 1378 (J.P.M.L. 2008); In re Insurance

Brokerage Antitrust Litig., 360 F. Supp. 2d 1371, 1373 (J.P.M.L. 2005); In re Hypodermic

Products Antitrust Litig., 408 F. Supp. 2d 1356, 1357 (J.P.M.L. 2005).

       1. Judge Claire C. Cecchi in the District of New Jersey has the Skill and Experience
          to Supervise the Gerber MDL.

       As discussed herein, all six cases filed in the District Court of New Jersey against Gerber

are presently pending before Judge Claire C. Cecchi and a motion to consolidate is pending. Judge

Cecchi is well-suited to manage this litigation, especially if the Panel ultimately grants a motion

to transfer all Gerber cases to the District of New Jersey. Judge Cecchi has served for eleven years

as a federal judge, first as a magistrate judge beginning in 2006 and later as an Article III judge

beginning in 2011. Notably, Judge Cecchi has presided over numerous complex cases, including

two MDLs: In re Insurance Brokerage Antitrust Litigation, MDL No. 1663, No. 2:04-cv-5184 (D.

N.J. 2004); In re Proton-Pump Inhibitor Products Liability Litigation, MDL No. 2789, No. 1:17-

MD-2789 (D. NJ.).

       Judge Cecchi’s significant experience in pharmaceutical patent litigation has exposed her

to complex medical and scientific issues making her well-suited to handle the Gerber litigation,

which will likely encompass scientific issues related to the presence of heavy metals in the baby

foods. For example, in Teva Neuroscience, Inc. v. Watson Labs., Inc., No. 2:10-CV-05078, 2013

WL 1595585 (D.N.J. Apr. 12, 2013), Judge Cecchi analyzed the complex chemical mechanism of

action for patents involving a method of treating Parkinson’s disease. And in Altana Pharma AG

v. Teva Pharm. USA, Inc., No. CIV.A 04-2355, 2009 WL 5818836 (D.N.J. Dec. 1, 2009), aff'd,

No. CIV.A 04-2355, 2010 WL 451168 (D.N.J. Feb. 5, 2010), Judge Cecchi considered (and

reconsidered) a complex discovery dispute regarding pharmaceutical expert reports. Plaintiffs are



                                                 9
          Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 10 of 14




confident that Judge Cecchi has the requisite experience and scientific acumen to handle a

complex, multidistrict litigation involving Gerber and will promote the goal of a “just resolution”

of this MDL “as speedily, inexpensively, and fairly as possible.”



            C. If the Panel decides that a single industry-wide MDL is warranted, the
               District of New Jersey is the most appropriate jurisdiction.

        For the reasons discussed above, Plaintiffs do not believe a single, industry-wide MDL is

appropriate. Nevertheless, if the Panel disagrees, the District of New Jersey should be selected.

        The selection of a site for an MDL Court is generally guided by multiple factors and

balancing of various interests “based on the nuances of a particular litigation.” See Robert A. Cahn,

A LOOK AT THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION, 72 F.R.D. 211, 214 (1977).

Factors that have been considered include (1) the location of relevant documents and witnesses,

(2) the backlog of a court’s civil docket and the extent to which it is overtaxed with other MDL

cases, (3) a centrally located forum for national litigation, (4) the potential for state-federal

coordination, and (5) the preference of the parties. 8

        The District of New Jersey is better suited to meet the goals of “efficiency” and “economy”

in an MDL proceeding than the venue recommended by the Albano Plaintiffs. This Panel has

previously held that the District of New Jersey is a convenient location that has sufficient resources

to handle an MDL proceeding. See, e.g., In re: Nickelodian Consumer Privacy Litig., 949 F. Supp.

2d 1377 (J.P.M.L. 2013) (finding that the District of New Jersey is “a convenient and accessible

forum, relatively close to potential witnesses and evidence located in New Jersey and New York



8
  See id. at §§ 6:1-6:23; In re Inter-Op Hip Prosthesis Prods. Liab. Litig., 149 F. Supp. 2d 931, 933-934
(J.P.M.L. 2001); In re: Express Scripts, Inc., Pharmacy Benefits Mgmt. Litig., 368 F. Supp. 2d at 357; In
re Thaxton Group, Inc. Sec. Litig., 323 F. Supp. 2d 1374, 1375 (J.P.M.L. 2004); In re Cuisinart, 506 F.
Supp. 2d 651, 653 (J.P.M.L. 1981).


                                                   10
              Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 11 of 14




City.”). The District of New Jersey also has been considered a strong candidate for transfer when

many witnesses and documents relevant to the case are located there. Id.; see also In re: Benicar

(Olmesartan) Prod. Liab. Litig., 96 F. Supp. 3d 1381, 1383 (J.P.M.L. 2015) (holding the District

of New Jersey was the appropriate transferee court because defendants “are headquartered in that

district, and thus many witnesses and relevant documents are likely to be found there”); In re

Valsartan N-Nitrosodimethylamine (NDMA) Contamination Prod. Liab. Litig., 363 F. Supp. 3d

1378, 1382 (U.S. Jud. Pan. Mult. Lit. 2019) (“Many of the defendants have their U.S. headquarters

in New Jersey…. Thus, common documents and witnesses likely will be located in this district”);

In re: Merck & Co., Inc., Securities, Derivative & ERISA Litig., 360 F. Supp. 2d 1375, 1377

(J.P.M.L. 2013) (documents and witnesses likely located at Merck’s New Jersey headquarters).

          The District of New Jersey is the most logical jurisdiction for a single MDL. Two of the

six defendants -- Plum and Sprout --maintain their headquarters in New Jersey. Additionally,

Gerber maintained its headquarters in New Jersey until December 31, 2019 before relocating to

Virginia. Nevertheless, more than half of Gerber’s former New Jersey workforce remains in New

Jersey.   9
              In recognition of Gerber’s extensive New Jersey ties, seven of the twelve filed cases

against Gerber are pending in New Jersey. Accordingly, the vast majority of the relevant witnesses

for half the defendants are going to be located in the New Jersey region.

          The District of New Jersey also is located in a major metropolitan area that can

accommodate counsel and courthouses are well equipped to handle an MDL proceeding. 10

Assigning an MDL to the District of New Jersey also will facilitate coordination with any State

court proceedings that are ultimately filed in New Jersey. Any individual actions filed by New


9
  See Exhibit “A” at 5
10
   See, e.g., In re Educational Testing Service PLT 7-12 Test Scoring Litigation, 350 F. Supp. 2d 1363, 1365
(J.P.M.L. 2004); In re Inter-Op Hip Prosthesis Products Liability Litigation, 149 F. Supp. 2d 931, 933
(J.P.M.L. 2001).


                                                    11
         Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 12 of 14




Jersey citizens against Plum or Sprout would have to be filed in New Jersey state courts. See, e.g.,

In re Internal Revenue Service § 1031 Tax Deferred Exchange Litigation, 528 F. Supp. 2d 1343,

1344 (J.P.M.L. 2007) (transfer appropriate where defendant is located in venue and state court

proceedings would “enhance potential for coordination between state and federal courts regarding

this matter.”). Having both state and federal judges in close proximity in the same state as

documents and witnesses will promote the just and efficient conduct of the litigation.

       The District of New Jersey also has the resources available and the relative congestion of

their dockets that weigh in their favor. See, e.g., In re GMAC Insurance Management Corp.

Overtime Pay Litigation, 342 F. Supp. 2d 1357 (J.P.M.L. 2004) (the M.D. Fla. had “the resources

available to manage this litigation”); In re Baycol Products Liability Litigation, 2001 WL

34134820 at *2 (J.P.M.L. 2001) (Minnesota courts are “not currently overtaxed …”). While the

District of New Jersey has a caseload per judgeship higher than the national average at 2,742

pending actions per judge 11, that number is skewed due to the eight pending MDLs in the District. 12

Additionally, the Biden administration has announced its intention to nominate two individuals to

serve in the District of New Jersey, which when confirmed will further reduce the current judicial

caseload. 13 As discussed above, both Judge Cecchi is highly competent and respected jurist, and

will steer this litigation on a prudent course. Moreover, Judge Noel Hillman who is presiding

over the four cases filed solely against Plum in the District of New Jersey would also be an

excellent choice to preside over the MDL. Judge Hillman has 15 years of experience on the federal

bench and has handled a substantially similar MDL: In re Pet Foods Products Liability Litigation,




11
   https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf
12
   https://www.njd.uscourts.gov/mdl-cases
13
   https://www.whitehouse.gov/briefing-room/statements-releases/2021/03/30/president-biden-announces-
intent-to-nominate-11-judicial-candidates/


                                                 12
           Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 13 of 14




MDL No. 1850. Judge Hillman successfully guided this significant consumer case action to a $24

million settlement, which he approved with a 64-page opinion and order.

          Finally, in addition to many of the plaintiffs, defendants Plum and Gerber have also

expressed a preference for the District of New Jersey. See Moore v. Gerber Products Company,

2:21-cv-02516 (D.N.J.) (ECF No. 18); Gulkarov v. Plum, PBC, 4:21-cv-00193 (N.D.Cal.) (ECF

No. 30).

          The location of documents and witnesses, experience of these judges, the caseload in the

district, the convenience to major airports and abundance of hotels, and preference of the parties,

weighs decidedly in favor of the District of New Jersey.



                                           CONCLUSION

          For the forgoing reasons, the Albano Plaintiffs’ motion to transfer this case and the related

Gerber cases pending in the District of New Jersey to the Eastern District of New York should be

denied.


Dated: April 13, 2021                Respectfully submitted,

                                     /s/ Charles E. Schaffer
                                     Charles E. Schaffer
                                     David C. Magagna Jr.
                                     LEVIN, SEDRAN & BERMAN, LLP
                                     510 Walnut Street, Suite 500
                                     Philadelphia, Pennsylvania 191060
                                     Tel: 215-592-1500
                                     Fax: 215-592-4663
                                     cschaffer@lfsblaw.com
                                     dmagagna@lfsblaw.com

                                     Jonathan Shub
                                     Kevin Laukaitis
                                     SHUB LAW FIRM LLC
                                     134 Kings Highway E., 2nd Floor



                                                   13
         Case NJ/2:21-cv-01977 Document 16 Filed 04/13/21 Page 14 of 14




                                  Haddonfield, NJ 08033
                                  Tel: (856) 772-7200
                                  Fax: (856) 210-9088
                                  jshub@shublawyers.com
                                  klaukaitis@shublawyers.com

                                  Gary M. Klinger
                                  MASON LIETZ & KLINGER, LLP
                                  227 W. Monroe Street, Suite 2100
                                  Chicago, Illinois 60606
                                  Tel: 202-640-1168
                                  Fax: 202-429-2294
                                  gklinger@masonllp.com

                                  Jeffrey S. Goldenberg
                                  GOLDENBERG SCHNEIDER, L.P.A.
                                  4445 Lake Forest Drive, Suite 490
                                  Cincinnati, OH 45242
                                  Phone: (513) 345-8297
                                  Fax: (513) 345-8294
                                  jgoldenberg@gs-legal.com

                                  Gary E. Mason
                                  Danielle Perry
                                  MASON LIETZ & KLINGER, LLP
                                  5101 Wisconsin Avenue NW, Suite 305
                                  Washington, DC 20016
                                  Tel: 202-640-1168
                                  Fax: 202-429-2294
                                  gmason@masonllp.com
                                  dlietz@masonllp.com

                                  Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       Charles E. Schaffer, an attorney, hereby certifies that he caused the above and foregoing
Response to be served upon counsel of record in this case via the U.S. Judicial Panel on
Multidistrict Litigation CM/ECF System on this 13th day of April, 2021.

                                     /s/ Charles E. Schaffer




                                                14
